     Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 1 of 22




              IN THE UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF TEXAS
                       HOUSTON DIVISION

DEBANY RIVERA, Individually
and as Heir to the Estate of Juan
Javier Martinez, Jr., Deceased;
and JUAN JAVIER MARTINEZ,
SR.
     Plaintiffs

v.                                            Civil Action No. 4:20-cv-01881

CITY OF PASADENA;
PASADENA INDEPENDENT
SCHOOL DISTRICT; LONNIE
SMITH, II; ZACHARY MABES;
JESUS PAZ; JOSEPH
LOCKMONDY; MARK HARDIN;
DONNA WRIGHT; PAUL
BENNETT; and [FNU] DOVER
    Defendants

           PLAINTIFFS’ RESPONSE TO DEFENDANT
           FEDERICO CRUZ’S MOTION TO DISMISS

      Plaintiffs file this response in opposition to the Motion to Dismiss filed

by Defendant Federico Cruz, Doc. 45. Because Defendant Cruz’s response is

largely duplicative of the other City of Pasadena defendants’ motion to dismiss,

this response will be largely duplicative of Plaintiffs’ response to that motion,

Doc. 38.




                                       1
     Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 2 of 22




                                    TABLE OF CONTENTS

TABLE OF CONTENTS ............................................................................ 2
TABLE OF AUTHORITIES ....................................................................... 3
  I. Nature and Stage of Proceedings ...................................................... 4
  II. Issues Presented ................................................................................ 5
  III. Factual Background ........................................................................ 5
  IV. Legal Standards ............................................................................ 11
  V. ARGUMENT .................................................................................... 14
    A. RESPONSE TO SECTION III: Plaintiffs’ allegations—and the
    recordings—establish claims against Officer Cruz. .......................... 14
    B. RESPONSE TO SECTION IV: Plaintiffs are not required to
    rebut a defense of qualified immunity at this stage because they
    have not been ordered to file a reply to Defendant’s answer. ........... 17
  VI. Conclusion and Prayer .................................................................. 20




                                                   2
      Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 3 of 22




                                       TABLE OF AUTHORITIES

Cases
Alexander v. City of Round Rock, 854 F.3d 298 (5th Cir. 2017) ...................... 19
Anderson v. Valdez, 845 F.3d 580, 589-90 (5th Cir. 2016) .................. 12, 18, 19
Bell Atlantic Corporation v. Twombly, 550 U.S. 544 (2007)...................... 12, 13
Cortec Industries, Inc. v. Sum Holding, L.P. 949 F2d 42 (2nd Cir. 1991) ....... 14
Cuvillier v. Taylor, 503 F.3d 397 (5th Cir. 2007). ............................................ 13
Darden v. City of Fort Worth, 880 F.3d 722 (5th Cir. 2018) ...................... 15, 17
Gallentine v. Housing Authority of City of Port Arthur, Tex., 919 F.Supp.2d
  787 (E.D. Tex. Jan. 22, 2012) ......................................................................... 12
Gonzalez v. King Soopers, 2014 WL 2862262 (D. Colo, June 24, 2014) .......... 13
Griffin v. City of Sugar Land, 2019 U.S. Dist. LEXIS 5837 (S.D. Tex. 2019) 15
Hilton Hotels Corp. Texas Occupational Injury Plan v. Jurss, 2007 WL
  2987977 (S.D. Tex. Oct. 10, 2007) .................................................................. 14
In re Katrina Canal Breaches Litig., 495 F.3d 191 (5th Cir. 2007) ................ 13
Inclusive Communities Project v. Lincoln Property Co., 920 F.3d 890 (5th Cir.
  2019) ................................................................................................................ 15
Leatherman v. Tarrant County Narcotics Intelligence and Coordination Unit,
  507 U.S. 163 (1993) ......................................................................................... 12
Los Angeles v. Preferred Communications, Inc., 476 U.S. 488 (1986) ............ 12
Pena v. City of Rio Grande City, 879 F.3d 613 (5th Cir. 2018) ................. 18, 19
Spivey v. Robertson, 197 F.3d 772 (5th Cir. 1999) ........................................... 13
Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002) .......................................... 11
Statutes
42 U.S.C. § 1983 ............................................................................................. 4, 12
Rules
FED. R. CIV. P 7(a)(7) .......................................................................................... 18
FED. R. CIV. P. 8.................................................................................................. 13




                                                            3
    Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 4 of 22




               I.    N ATURE AND S TAGE OF P ROCEEDINGS

      This is a civil rights suit 42 U.S.C. § 1983 arising from the death of Juan

Javier Martinez, Jr. at the hands of several officers of the Pasadena Police

Department and Pasadena Independent School District. The officers struck,

kicked, tased, OC sprayed, and slammed Mr. Martinez into the ground until

he went into a seizure from which he never recovered, and died at the hospital

less than a day later. Mr. Martinez was never placed under arrest or even

suspected of any crime, and the assault on Mr. Martinez was unprovoked.

      This suit was originally filed in state court against the City of Pasadena

(“the City”), Pasadena Independent School District (“PISD”), and their

respective officers, and then removed to this Court by the City of Pasadena.

Plaintiffs later added Pasadena PD Officer Federico Cruz as a defendant. On

July 28, 2020, the Court granted the City of Pasadena’s first motion to dismiss

under Rule 12(b)(6) with leave to amend, Doc. 22, and Plaintiffs filed their

amended complaint on August 21, 2020. Doc. 25. The City, this time joined by

its individual officers, filed its second motion to dismiss under Rule 12(b)(6).

Officer Cruz followed with his own separate motion to dismiss, which is largely

identical to the City’s second motion to dismiss, on October 30, 2020. Doc. 45.




                                       4
    Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 5 of 22




      Parties have made initial disclosures and some limited written discovery

has been exchanged, but discovery has only begun and Defendants’ discovery

responses thus far are filled with objections and incomplete.

      As explained below, Plaintiffs have properly stated claims, and the

motion should be denied.

                           II.     I SSUES P RESENTED

      Cruz’s motion and this response present the following issues:

      1.    Have Plaintiffs alleged sufficient facts to make out a plausible

      claim under section 1983 against Defendant at this pleading stage?

      2.    Does the body camera video submitted by Defendants conclusively

      negate Plaintiffs’ claims?

                        III. F ACTUAL B ACKGROUND

      Plaintiffs incorporate and reassert the entire fact section from their First

Amended Complaint as if set forth completely herein. Doc. 25. Plaintiffs also

incorporate and assert each of the video recordings filed by Defendants in their

motion to dismiss.   Plaintiffs additionally state that at least one other video

recording exists or existed. Defendant Mabes wore a body camera which

Defendants and their record confirm was operational during, at least, a portion

of the events made basis of this litigation. Defendants state that no recording

currently exists due to the camera being knocked from Mabes’ person during

the events made basis of this litigation. Mabes’ video recording would contain

                                        5
    Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 6 of 22




critical audio and video of the events prior to the physical events which directly

preceded injuries to Javier and which would clearly demonstrate that

Defendants had no reason to detain or arrest Javier.           Defendants have

provided no explanation for the portions of video and audio which would have

occurred prior to the camera being knocked from Mabe’s body, nor has any

evidence of attempts to recover the video, repairs to the camera or any other

actions been provided by Defendants.

      Over the course of six minutes, at the hands of at least six Defendant

officers, including Cruz, Javier Martinez was beaten, electrocuted, gassed and

thrown to the ground, which directly and proximately caused him pain, injury,

seizures and, tragically, his death. In each of the events described below, no

Defendant had probable cause or reasonable suspicion to detain or arrest

Javier. No Defendant had reason to believe Javier to be a danger to himself or

others. Prior to the ordeal, Javier spoke coherently, clearly responded to

questions, obeyed requests and expressed concern for his friend, Guido. There

was no legal justification for any of the acts of Defendants, and each

constituted a violation of Javier’s rights under the Fourth, Fifth, and

Fourteenth Amendments.

      On April 27, 2018, at or near 6:00 A.M., Javier Martinez was with Guido

Capello in Strawberry Park, located at 1104 Parkside Drive, Pasadena, Harris

County, Texas 77504. Guido was agitated and Javier was (and had been)

                                        6
    Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 7 of 22




attempting to calm him and get him to return to his house. Javier, a healthy,

twenty-two year old male, had done nothing unlawful.

      At approximately 6:49 A.M., Paz arrived and approached Mara Capello

(Guido’s sister), Javier and Guido. Guido was loud and being restrained by

Javier. Paz took Guido into custody. Javier exhibited no signs of intoxication

and cooperated with Paz.

      Cruz and Mabes arrived in a second police car.          Cruz assisted in

handcuffing Guido and placing Guido in their car. Mabes spoke with Javier.

Although Mabes’ video is missing and Cruz failed to wear a camera, Paz’s

video captured Javier responding clearly and calmly to Mabes “…because I’ve

been chasing him around”. Javier then asked Mabes “is he okay?”, referring to

Guido. Javier spoke coherently and expressed concern for his friend. Javier

walked normally and displayed no signs of intoxication. Aside from sweating,

which is consistent with his trying to get Guido back to his house, Javier had

no signs of anything unusual.

      Mabes directed Javier to the front of his car, Javier complied and for

approximately thirty three (33) seconds, Javier stood near the front left fender.

No probable cause or reason for this detention existed and Javier complied and

made no threatening movements. Mabes, suddenly and without justification,

grabbed Javier’s right arm and pushed him against the car. Cruz approached

and they forcefully turned Javier to face the hood of the car causing hard

                                       7
    Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 8 of 22




contact with the vehicle.     Paz approached the group as Mabes and Cruz

violently forced Javier to the ground on his right side. Mabes and Cruz placed

their weight on Javier and shouted a number of conflicting requests which also

conflicted with their actions. A surprised Javier is heard to ask “what are you

doing?” as the three Defendants pushed and pulled at him.

      Defendant Smith, who had recently arrived, then violently pushed

Javier’s head down onto the ground and placed his right knee on Javier’s neck.

As he kneeled on Javier’s neck, Smith threatened that he was going to “break

your Goddamn hand,” while placing Javier in a “come-along” wrist lock to

inflict pain. Javier, while receiving conflicting requests and under the weight

of four Defendants using pain inducing actions, made no violent actions toward

Defendants.    Javier suffered this treatment for one and a half minutes.

      Paz then said “Fuck it, Bro. Tase him. Tase him.” and Cruz did so. After

being shocked, Javier began to crawl away, tried to stand and Smith struck

Javier in the chest with his knee. Javier held his hands out in submission.

Then Javier attempted to stand. Paz said “Do it again, bro!” and Cruz did so

again, causing Javier to shout in pain and fall hard to the ground as electricity

caused his muscles to violently constrict.

      Javier stood and began to stagger away from Defendants.                Paz

approached Javier from behind and discharged an OC spray device directly

into Javier’s face.

                                       8
    Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 9 of 22




      Javier staggered a short distance further as Defendants Bennett and

Smith approached from behind at a full run. Bennett and Smith then tackled

Javier by grabbing his shoulders and slinging him hard into the ground

causing the back of Javier’s head to forcefully strike the ground similar to

tackles causing “concussion protocol” investigations in professional football.

      Paz, Smith and Bennett then pushed Javier down into the ground by

placing their weight on him. They struck Javier with their fists and kicked

him with boots about his head and body. Smith kicked Javier with his boot,

twice. Paz also kicked Javier. Bennett applied a pain technique by pushing

his thumb in a location behind Javier’s ear with such intensity and a duration

that it caused injuries which were noted by the hospital and in the autopsy by

the medical examiner. Paz also used both hands on Javier’s neck to push his

head to the ground. Dever pushed Javier’s head to the ground again as Javier

was held by other Defendants. At some point, Javier was handcuffed by

Defendants.

      Over the course of these six minutes, Javier’s behavior and condition

were drastically different. Javier, after suffering numerous strikes, kicks,

being thrown to the ground on his head, Tased, and OC sprayed had been

reduced to disorientation, inability to stand and inability to communicate.

      Despite his condition, Paz hobbled Javier’s legs and Paz, Lockmondy and

Dever tried to load Javier into a police cars by lifting him by the extremities

                                       9
   Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 10 of 22




and carrying him.    Javier fell backward from the car to the ground and

Defendants taunted him. Javier requested water.        Dever stood over Javier

and said “You look like a fish right now…is that on purpose?” Lockmondy

stood over Javier and said “Here’s your fucking water for you.” as he dropped

a bottle of water beside the bound Javier.    Dever then pushed Javier into a

sitting position and held him in that position as Wright held water in front of

him. Detective Wright asked Javier if he wanted water and then stood up

when Javier failed to respond quickly enough.        Dever allowed the semi-

conscious Javier to drop back to the ground without support. During this time,

Defendants made no effort to treat Javier to reduce the effects of the OC spray.

Javier began having seizures at or near this time, however, Defendants simply

stood around Javier talking among themselves and joking.          Javier never

regained his mobility or mentation again. Javier experienced one seizure and

was near death as the Defendants stood around him.         Several Defendants

joked, Paz then warned “I’m hot” to other Defendants to indicate that his

camera was still recording.

      Javier was taken to Bayshore Hospital by ambulance, where,

approximately twenty hours later, Javier died as a result of the he injuries he

sustained at the hands of the Defendant Officers. No evidence of any narcotic

or intoxicant was found in the medical examinations by either Bayshore

Hospital. The Medical Examiner tested Javier for more than 100 different

                                      10
   Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 11 of 22




intoxicants. No intoxicants at all were found. No evidence of an intoxicant has

been found to exist to date. Javier’s cause of death was determined to be

homicide.

      Bennett struck Javier at least twice with his fists, once with his knee

and applied “mandibular angle pressure point” behind Javier’s ear. Dever

struck Javier with his hands, pushed him into the ground, kicked Javier with

his feet and intentionally dropped an incapacited, handcuffed Javier to the

ground after lifting him up. Cruz fired his CEW device into Javier, kicked

Javier at least once and struck Javier with his fist at least once. Paz sprayed

OC spray into Javier’s face, placed pressure behind Javier’s right ear, struck

Javier with his hands, struck Javier with his knees, and kicked Javier with

his foot. Mabes struck Javier with his fists and kicked Javier with his feet.

Smith grabbed Javier from behind and threw him to the ground, striking his

head and struck Javier with his fists and placed his knee on Javier’s neck.

                           IV.   L EGAL S TANDARDS

      Under Rule 8 of the Federal Rules of Civil Procedure, Plaintiffs must

simply provide “a short and plain statement of the claim showing that the

pleader is entitled to relief.” FED. R. CIV. P. 8. "Such a statement must simply

‘give the defendant fair notice of what the plaintiff's claim is and the grounds

upon which it rests.’" Swierkiewicz v. Sorema N.A., 534 U.S. 506, 513 (2002).

“Rule 12(b) is not a procedure for resolving contests about the facts or the

                                      11
   Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 12 of 22




merits of a case.” Gallentine v. Housing Authority of City of Port Arthur, Tex.,

919 F.Supp.2d 787, 794 (E.D. Tex. Jan. 22, 2012).

      The Supreme Court has squarely held that a federal court may not

“apply a ‘heightened pleading standard’—more stringent than the usual

pleading requirements of Rule 8(a) . . .—in civil rights cases alleging municipal

liability under” section 1983.” Leatherman v. Tarrant County Narcotics

Intelligence and Coordination Unit, 507 U.S. 163, 164 (1993). Moreover, in the

Fifth Circuit, when “a qualified immunity defense is asserted in an answer or

motion to dismiss, ‘the district court must’—as always—do no more than

determine whether the plaintiff has ‘file[d] a short and plain statement of his

complaint, a statement that rests on more than conclusions alone.’” Anderson

v. Valdez, 845 F.3d 580, 589-90 (5th Cir. 2016). The “heightened pleading

standard derived from Rule 9 does not apply to the complaint or to any reply

merely because an answer or motion to dismiss asserts a defense of qualified

immunity.” Id. at 190.

      When deciding a motion to dismiss under Rule 12(b)(6), the Court must

accept as true all well-pleaded factual allegations of the complaint and draw

all inferences in favor of the pleader. Los Angeles v. Preferred Communications,

Inc., 476 U.S. 488, 493 (1986). A complaint will survive a motion to dismiss

under Rule 12(b)(6) if it states plausible grounds for Plaintiffs’ entitlement to

relief sought. Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 555-6 (2007).

                                       12
    Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 13 of 22




"Federal Rule of Civil Procedure 8(a)(2) requires only a short and plain

statement of the claim showing that the pleader is entitled to relief, 'in order

to give the defendant fair notice of what the... claim is and the grounds upon

which it rests." Id. at 545. “To survive a Rule 12(b)(6) motion to dismiss, a

complaint does not need detailed factual allegations, but must provide the

plaintiff's grounds for entitlement to relief-including factual allegations that

when assumed to be true raise a right to relief above the speculative level."

Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007). A plaintiff's complaint

survives a Rule 12(b)(6) motion to dismiss if it includes facts sufficient "to raise

a right to relief above the speculative level." In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir. 2007). Further, The Court should accept all

facts alleged in a complaint, and view the facts in the light most favorable to

the plaintiff. Id.

      Further, the Court must limit its consideration of the factual sufficiency

of the pleadings to the pleadings themselves and any documents specifically

referenced therein. Gonzalez v. King Soopers, 2014 WL 2862262 (D. Colo, June

24, 2014). The court does not look beyond the face of the pleadings when

determining whether the plaintiff has stated a claim under Rule 12(b)(6).

Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). The Court may simply

deny a Rule 12(b)(6) motion to dismiss which relies on facts asserted outside

the pleadings. Hilton Hotels Corp. Texas Occupational Injury Plan v. Jurss,

                                        13
   Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 14 of 22




2007 WL 2987977 (S.D. Tex. Oct. 10, 2007). Further, the Complaint is deemed

to include any exhibit or statements or documents incorporated in it by

reference. Cortec Industries, Inc. v. Sum Holding, L.P. 949 F2d 42, 47 (2nd Cir.

1991).

                               V.    ARGUMENT

      Defendant has taken a “shotgun” approach in his motion, asserting

numerous arguments in multiple sections, to which Plaintiffs will respond in

turn. Sections I and II of Defendant’s motion contain no substantive

argument—Section I only recites his contention as to the standard for

dismissal, and Section II contains only a recitation of Plaintiffs’ allegations.

Accordingly, Plaintiffs will begin by responding to Section III.

   A. RESPONSE TO SECTION III: Plaintiffs’ allegations—and the
      recordings—establish claims against Officer Cruz.

      Defendant asserts that “Plaintiffs’ allegations fail to show that Officer

Cruz violated Martinez, Jr.’s rights.” However, Defendant does not actually

argue that Plaintiffs did not allege sufficient facts showing a section 1983 claim

against the individual defendants or that they violated Martinez’s rights—

Plaintiffs plainly have—but instead argue, with little real explanation, that

the body camera recordings they submitted to the Court contradict these

allegations.




                                       14
   Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 15 of 22




      As noted in one of the cases cited by Defendant, in attaching documents

to the motion to dismiss, “‘the defendant merely assists the plaintiff in

establishing the basis of the suit, at the court in making the elementary

determination of whether a claim has been stated.’” Inclusive Communities

Project v. Lincoln Property Co., 920 F.3d 890, 900 (5th Cir. 2019). While a

“‘court may consider video evidence attached as an exhibit to the complaint,’”

the “standard for adopting video evidence over a plaintiff’s allegations is,

nevertheless, ‘a demanding one: a court should not discount the nonmoving

party’s story unless the video evidence provides so much clarity that a

reasonable jury could not believe his account.’” Griffin v. City of Sugar Land,

2019 U.S. Dist. LEXIS 5837 *3 (S.D. Tex. 2019) (quoting Darden v. City of Fort

Worth, 880 F.3d 722, 730 (5th Cir. 2018)).

      In Griffin, another excessive force case, the video attached to the

complaint contradicted the plaintiff’s allegations because it showed that the

plaintiff was in violation of a city ordinance when the police encountered him,

it “clearly show[ed]” that the plaintiff was a threat to the officers, that the

plaintiff fled when one of the officers attempted to arrest him, and that the

officers ultimately arrested the plaintiff—who lived—after a “brief scuffle that

lasted less than a minute.” Id., at *22–24.

      The video in this case shows none of these things. The video reveals no

violation of the law by Martinez. Contrary to Defendants’ claims, the video does

                                      15
   Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 16 of 22




not show any signs of intoxication on the part of Martinez. The video shows

that Martinez did not make any aggressive moves or present any threat to the

safety of the officers or the public—on the contrary, it shows that Martinez was

lucid and alert, and that he was cooperative and attempting to calm his friend.

      The video discloses no reason at all for Cruz or the other officers to

attempt to detain or arrest Martinez in the first place. Additionally, the video

does not show Martinez fleeing the officers—it simply shows him walking away

from the officers after being manhandled and struck by the officers for several

minutes and being shocked three times with a Taser, and while being sprayed

in the face with OC spray by one of the officers.

      Defendant claims that the recordings show that “the officers were

authorized to lawfully detain Martinez, Jr. to determine whether he needed

medical care, to determine whether he was intoxicated, and to maintain the

status quo…” As the Court can see, the video shows no such thing. The video

shows no sign that Martinez was intoxicated, nor does it show any reason to

believe that Martinez had any need for medical care (except for the injuries he

suffered at the hands of Defendants). The recordings do not show any basis for

Cruz to believe he was authorized to detain Martinez, let alone conclusively

show such an authorization.

      The available recordings do not provide a close view or clear audio of

what, if anything, prompted Officers Mabes and Cruz to suddenly grab

                                       16
       Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 17 of 22




Martinez and throw him to the ground. Body camera recordings from Officers

Mabes and Cruz themselves would provide the best evidence, but, troublingly,

the City has produced no such footage. Officer Mabes is clearly wearing a body

camera in the available video, but claims in the internal affairs investigation

that the camera was “knocked off” in the struggle.1 No mention is made of what

happened to the footage from before the camera was “knocked off,” nor is any

mention made of what happened to the footage from Cruz’s body camera, if he

was even wearing one.

         Thus, the City asks the Court to dismiss this case based upon the footage

it has chosen to preserve and produce. However, even that footage

demonstrates that there is at least a fact question that should be developed

through discovery, including inquiry into what happened to the missing

footage. The recordings are consistent with Plaintiffs’ claims, and certainly do

not contradict them with “so much clarity that a reasonable jury could not

believe [Plaintiffs’] account.’” Darden, 880 F.3d at 730. The recordings are no

basis for dismissal here.

      B. RESPONSE TO SECTION IV: Plaintiffs are not required to rebut
         a defense of qualified immunity at this stage because they have
         not been ordered to file a reply to Defendant’s answer.




1   Ex. 1.

                                         17
    Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 18 of 22




      Defendant next argues that “Plaintiffs’ allegations fail to overcome any

officer’s qualified immunity.” However, the Fifth Circuit has “outlined the

proper procedural framework for addressing § 1983 claims at the pleading

stage.” Pena v. City of Rio Grande City, 879 F.3d 613, 617 (5th Cir. 2018). When

“a qualified immunity defense is asserted in an answer or motion to dismiss,

‘the district court must’—as always—do no more than determine whether the

plaintiff has ‘file[d] a short and plain statement of his complaint, a statement

that rests on more than conclusions alone.’” Anderson v. Valdez, 845 F.3d at

589-90. Only after “applying this general pleading standard to the complaint,

‘the court may [then], in its discretion, insist that a plaintiff file a reply tailored

to [the defendant’s] answer [or motion to dismiss] pleading the defense of

qualified immunity.’” Id. at 590 (emphasis in original); see also FED. R. CIV. P

7(a)(7) (allowing a reply to an answer only “if the court orders one”). The

“heightened pleading standard derived from Rule 9 does not apply to the

complaint or to any reply merely because an answer or motion to dismiss

asserts a defense of qualified immunity.” Id.

      Because Plaintiffs have not been ordered to file a reply, they are not

required to have pled facts overcoming qualified immunity at this stage. Under

the Fifth Circuit standard, the Court is confined at this stage only to

determining whether Plaintiffs have “‘file[d] a short and plain statement of



                                          18
   Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 19 of 22




[their] complaint, a statement that rests on more than conclusions alone.’” Id.

at 589-90. As explained above, Plaintiffs have done so.

      Moreover, even if Plaintiffs were required, at this stage, to respond to

Cruz’s qualified immunity defense, Plaintiffs’ pleadings allege clearly

established violations of the law. First, Plaintiffs have explicitly alleged that

the officers, including Cruz, lacked any reasonable suspicion or probable cause

to initiate any use of force against Martinez. A seizure unsupported by

reasonable suspicion is a clearly established violation of the Fourth

Amendment, and the specific facts alleged by Plaintiffs—that Martinez was

suspected of no crime, showed no signs of intoxication, and was cooperative

with and presented no threat to the officers—clearly establish a lack of

reasonable suspicion. Alexander v. City of Round Rock, 854 F.3d 298, 305 (5th

Cir. 2017). Additionally, the use of a taser, OC spray, strikes, and other

physical force against a non-suspect is also a clearly established violation of

the Fourth Amendment, and allegations of such uses of force state a claim for

excessive force. Pena, 879 F.3d at 620.

      Additionally, because the video currently before the Court plainly

demonstrates at least a genuine dispute between the parties regarding

qualified immunity, and because of the inadequately-explained absence of

recordings from Officers Mabes and Cruz, it is unnecessary for the Court to

exercise its discretion to order a reply. Instead, the Court should permit

                                       19
    Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 20 of 22




Plaintiffs to obtain full discovery on the qualified immunity issue so that the

facts can be developed and the matter resolved through summary judgment or

trial.

                        VI.   C ONCLUSION AND P RAYER

         Plaintiffs have alleged facts making out a plausible cause of action

against the Defendant Cruz, and these facts are corroborated by the recordings

filed by Defendants. It is not required to prove its case at this early stage, nor

should it be required at this stage, without discovery, to rebut Cruz’s claim of

qualified immunity. Plaintiffs request that Defendant Cruz’s motion to dismiss

be denied. Additionally, because this is Defendant Cruz’s first motion to

dismiss, Plaintiffs request the right to amend their pleadings should the Court

be inclined to grant their motion.

                               Respectfully Submitted,

                               G ABEL L AW PLLC

                               /s/ Christopher Gabel
                               Christopher Gabel
                               State Bar No. 24089408
                               Federal ID No. 2373978
                               700 Louisiana, Suite 3950
                               Houston, Texas 77002
                               chris@gabellawyer.com
                               Telephone: 713-429-4477
                               Facsimile: 713-429-5546
                               Attorney for Plaintiffs




                                       20
   Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 21 of 22




OF COUNSEL:

H UMPHREY L AW PLLC

Brian Humphrey
State Bar No. 24074456
Federal ID No. 2202829
TC Energy Center
700 Louisiana, Suite 3950
Houston, Texas 77002
brian@htx-law.com.com
Telephone: 713-364-2616
Facsimile: 832-827-3299

R OBERT G. T AYLO R , II, P.C.

Robert G. Taylor, III (Trey)
State Bar No. 19721100
Federal ID No. 18950
2040 North Loop West, Suite 104
Houston, Texas 77018
ttaylor@rgtaylorlaw.com
Telephone: 713-654-7799
Facsimile: 713-654-7814




                                    21
   Case 4:20-cv-01881 Document 48 Filed on 11/20/20 in TXSD Page 22 of 22




                       CERTIFICATE OF SERVICE

     I hereby certify that this document was served on all attorneys of record

and/or unrepresented parties in accordance with Rule 5 and Local Rule 5.5 as

indicated below on November 20, 2020.

William S. Helfand                      Larry Simmons
Norman Ray Giles                        Carmen Jo Rejda-Ponce
LEWIS BRISBOIS BISGAARD & SMITH,        GERMER PLLC
LLP                                     America Tower
24 Greenway Plaza, Suite 1400           2929 Allen Parkway, Suite 2900
Houston, Texas 77046                    Houston, Texas 77019
Via ECF                                 Via ECF



                             /s/ Brian Humphrey
                             Brian Humphrey




                                     22
